Affirmed by unpublished per curiam opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Libby Dereece Myers appeals the district court’s order accepting the magistrate judge’s recommendation and upholding the Commissioner’s denial of disability insurance benefits. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Myers v. Colvin, No. 3:14-cv-00655-RLV-DCK, 2016 WL 1268001 (W.D.N.C. Mar. 30, 2016). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.
AFFIRMED